Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 8/16/21 has been entered. Claims 5-6, and 9 have been canceled.  Claims 1-4, 7-8, and 10-11 have been amended.  Claims 1-4, 7-8, and 10-11 remain pending in the application.
Applicant’s amendments to the Drawings, Specification, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 5/14/21.
Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive.
Regarding the 112(a) written description rejections of claims 1-11, Applicant argues the amendments overcome the rejections (see Remarks filed 8/16/21, Page 11).  The Examiner does not find this argument persuasive for the reasons detailed in the 112(a) rejections found below.
Regarding the 112(f) interpretations of claims 1 and 10, Applicant has argued the amendments to these claims now recite clear structure and that the claims are no longer subject to interpretation under 112(f)(see Remarks filed 8/16/21, Page 12).  The Examiner agrees that the amendments to claims 1-4, and 7-8 are sufficient such that these claims are no longer interpreted under 112(f), however claim 10 does not recite sufficient detail for “a gas turbine control device” and therefore “a gas turbine control device” is still subject to 112(f) interpretation.
Applicant has argued claims 1-4, 7-8, and 10-11 are allowable as the subject matter of dependent claims 5 and 6 has been incorporated into claims 1 and 10 (see Remarks filed 8/16/21, pages 12-13).  The Examiner agrees that the 35 U.S.C. 103 rejection of claims 1-4, 7-8, and 10-11 have been overcome, however these claims are not allowable as the 112(a) rejection of these claims is maintained.
Claim Objections
Claim 1 is objected to because of the following informalities:
“a memory” in line 3 should be --a non-transitory memory--;
“(i) an index pressure difference and (ii) and inlet temperature” in lines 11-12 should be --an index pressure difference and inlet temperature--.
Claim 10 is objected to because of the following informalities:
“(i) an index pressure difference, and (ii) an inlet temperature” in line 11 should be --an index pressure difference, and an inlet temperature--;
“a fuel temperature” in line 15 should be --the fuel temperature--;
 “a casing” in line 15 should be --the 
Claim 11 is objected to because “a stored a program” in line 2 should be --a stored program--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas turbine control device” in claim 10 -- “gas turbine control device 20” (see Para 25; Figs. 1, 2, and 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-8, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a fuel flow rate calculation unit configured to calculate a fuel flow rate per unit time of a fuel fed to the combustor using at least one of (i) a manifold pressure of the combustor, (ii) a pressure of a casing of the combustor, and (iii) a fuel temperature”.  In support of this limitation, Mathematical Formula 1 is provided at Para 30 of the Specification, however this formula simply states that the total flow rate per unit time of the fuel fed to each of the combustors is a function of a manifold pressure of the combustor, a pressure of a casing of the combustor, and a fuel temperature, but fails to explain how the fuel flow rate per unit time of a fuel fed to the 
Claim 1 recites the limitation “an air flow rate calculation unit configured to calculate an air flow rate per unit time of an air flowing into the compressor using at least one of (i) an index pressure difference and (ii) and an inlet temperature of the compressor”.  In support of this limitation, Mathematical Formula 2 is provided at Para 32 of the Specification, however this formula simply states that the flow rate per unit time of the air flowing in the compressor is a function of an index pressure difference and an inlet temperature of the compressor
Claim 1 recites the limitation “a turbine inlet temperature calculation unit configured to calculate a turbine inlet temperature using the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, an air temperature at the casing of the combustor, and a specific enthalpy reflecting an air humidity”.  In support of this limitation, Mathematical Formula 3 is provided at Para 34 of the Specification, however this formula simply states that the turbine inlet temperature is a function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor (the specification is silent to how specific enthalpy reflecting air humidity is used in the calculation), but fails to explain how the turbine inlet temperature is actually calculated using these values.  The specification fails to provide a tractable mathematical equation or relationship for how a turbine inlet temperature is calculated using the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, an air temperature at the casing of the combustor, and a specific enthalpy reflecting an air humidity.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 1 fails the written description requirement for this reason.
Claim 1 recites the limitation “a fuel distribution ratio calculation unit configured to calculate a fuel distribution ratio for each of a plurality of fuel supply systems connected to the combustor based on the turbine inlet temperature”.  The specification is silent as to how the turbine inlet temperature is used to calculate the fuel distribution ratio for each of a plurality of fuel supply systems, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the 
Claims 2-4 and 7-8 depend from claim 1 and inherit the 112 deficiencies of their parent claim.
Claim 2 recites the limitation “the fuel distribution ratio calculation unit calculates the fuel distribution ratio in relation to the turbine inlet temperature after correction by the correction unit”.  The specification is silent as to how the fuel distribution ratio is calculated in relation to the turbine inlet temperature after correction by the correction unit, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 2 fails the written description requirement for this reason.
Claim 3 depends from claim 2 and inherits the 112 deficiencies of its parent claim.
Claim 4 recites the limitation “the air flow rate calculation unit is further configured to calculate the air flow rate per unit time by subtracting an extracted air flow rate per unit time from the air flow rate per unit time
Claim 7 depends from claim 4 and inherits the 112 deficiencies of its parent claim.
Claim 7 recites the limitation “the air flow rate calculation unit is further configured to calculate the extracted air flow rate per unit time based on an elapsed time after activation of the gas turbine”.  The specification is silent as to how the extracted air flow rate per unit time is calculated based on an elapsed time after activation of the gas turbine, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 7 fails the written description requirement for this reason.
Claim 8 recites the limitation “a casing temperature calculation unit configured to calculate the air temperature at the casing of the combustor, using an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing of the combustor”.  In support of this limitation, Mathematical Formula 4 is provided at Para 46 of the Specification, however this formula simply states that the casing air temperature is a function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing, but fails to explain how the air temperature at the casing is actually calculated using these values.  The specification fails to provide a tractable mathematical equation or relationship for how the air temperature at the casing of the combustor is calculated using an inlet pressure of the compressor, an outlet pressure of the compressor, the 
Claim 10 recites the limitation “calculating a fuel flow rate per unit time of a fuel fed to the combustor using at least one of (i) a manifold pressure of the combustor, (ii) a pressure of a casing of the combustor, and (iii) a fuel temperature”.  In support of this limitation, Mathematical Formula 1 is provided at Para 30 of the Specification, however this formula simply states that the total flow rate per unit time of the fuel fed to each of the combustors is a function of a manifold pressure of the combustor, a pressure of a casing of the combustor, and a fuel temperature, but fails to explain how the fuel flow rate per unit time of a fuel fed to the combustor is actually calculated using these values. The specification fails to provide a tractable mathematical equation or relationship for how a fuel flow rate per unit time of a fuel fed to the combustor is calculated using at least one of (i) a manifold pressure of the combustor, (ii) a pressure of a casing of the combustor, and (iii) a fuel temperature.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 10 fails the written description requirement for this reason.
Claim 10 recites the limitation “calculating an air flow rate per unit time of an air flowing into the compressor using at least one of (i) an index pressure difference, and (ii) an inlet temperature of the compressor”.  In support of this limitation, is a function of an index pressure difference and an inlet temperature of the compressor, but fails to explain how the air flow rate per unit time of an air flowing into the compressor is actually calculated using these values.  The specification fails to provide a tractable mathematical equation or relationship for how an air flow rate per unit time of an air flowing into the compressor is calculated using at least one of (i) an index pressure difference and (ii) an inlet temperature of the compressor.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 10 fails the written description requirement for this reason.
Claim 10 recites the limitation “calculating a turbine inlet temperature using the fuel flow rate per unit time, the air flow rate per unit time, a fuel temperature, an air temperature at a casing of the combustor, and a specific enthalpy reflecting an air humidity”.  In support of this limitation, Mathematical Formula 3 is provided at Para 34 of the Specification, however this formula simply states that the turbine inlet temperature is a function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor (the specification is silent to how specific enthalpy reflecting air humidity is used in the calculation), but fails to explain how the turbine inlet temperature is actually calculated using these values.  The specification fails to provide a tractable mathematical equation or relationship for how a turbine inlet temperature is calculated using the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, an air temperature at the casing of the 
Claim 10 recites the limitation “calculating a fuel distribution ratio for each of a plurality of fuel supply systems connected to the combustor based on the turbine inlet temperature”.  The specification is silent as to how the turbine inlet temperature is used to calculate the fuel distribution ratio for each of a plurality of fuel supply systems, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 10 fails the written description requirement for this reason.
Claim 11 depends from claim 10 and inherits the 112 deficiencies of its parent claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        9/14/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Tuesday, September 14, 2021